                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

LITTLE ROCK FAMILY                                                                      PLAINTIFFS
PLANNING SERVICES, et al.,

v.                                Case No. 4:19-cv-00449-KGB

LESLIE RUTLEDGE, in her
official capacity as Attorney General
of the State of Arkansas, et al.,                                                    DEFENDANTS

                                              ORDER
       Before the Court is defendants’ expedited motion to reconsider ex parte consolidation order

(Dkt. No. 22). Plaintiffs filed a response in opposition (Dkt. No. 28). By way of background,

plaintiffs filed their complaint and motion for expedited consolidation or, in the alternative, to give

notice of a related case on June 26, 2019 (Dkt. Nos. 1, 3). In that motion, plaintiffs argue that this

action should be consolidated with, or is related to Planned Parenthood of Arkansas & Eastern

Oklahoma v. Jegley, et al., Case No. 4:15-cv-00784-KGB (Dkt. No. 3). On June 27, 2019, United

States District Court Judge Billy Roy Wilson granted plaintiffs’ motion for expedited

consolidation or, in the alternative, to give notice of a related case (Dkt. No. 14).

       Defendants now ask this Court to reconsider Judge Wilson’s Order, arguing that Judge

Wilson abused his discretion by granting plaintiffs’ motion because: (1) this matter and Jegley do

not share any common questions of law or fact under Federal Rule of Civil Procedure 42(a) and

(2) this case and Jegley should not be treated as “related cases” under General Order No. 39(b)(5)

(Dkt. No. 23). For the reasons set forth below, the Court declines to reconsider Judge Wilson’s

Order and denies defendants’ expedited motion to reconsider ex parte consolidation order (Dkt.

No. 22).
       I.      Related Case

       The Court declines to reconsider Judge Wilson’s Order to the extent his Order designated

this matter as a “related case” to Jegley. Under General Order No. 39(b)(5), when “a party believes

a new civil case should be directly assigned to a particular judge because the new case is closely

related to a prior closed case and the assignment thereof to a different judge would result in a

significant waste of judicial time,” “the judge assigned the new case may, in his or her sole

discretion, decide either to keep the new case or to notify the clerk to assign the case by random

draw.” This decision “is final and not subject to review.” Gen. Order No. 39(b)(5). Defendants

argue that a related-case designation is inappropriate here “because Jegley is not yet a prior closed

case” and because “a related case designation would not increase efficiencies . . . .” (Dkt. No. 23,

at 10 (internal quotations omitted)). In their response, plaintiffs submit that the instant case and

Jegley involve many of the same parties and issues and that both cases will realize efficiencies in

discovery and litigation, if the two matters are deemed related (Dkt. No. 28, at 8-9). Specifically,

plaintiffs assert that this litigation is uniquely appropriate for related-case designation before this

Court due to the substantial similarities between the contracted physician requirement at issue in

Jegley and Arkansas Act 700 of 2019 (the “OBGYN requirement”) challenged here (Id., at 9).

       The Court concludes that this matter is closely related to Jegley under General Order No.

39(b)(5). As an initial matter, plaintiffs represent in their response in opposition to defendants’

motion that they requested a related-case designation as an alternative to their consolidation

request to address the possibility that the Jegley motion to dismiss would be granted before this

Court considered plaintiffs’ consolidation request (Dkt. No. 28, at 8). While defendants are

technically correct that Jegley has not yet been closed, an unopposed motion to dismiss without

prejudice is pending in that matter. See Jegley, Dkt. No. 187. That motion represents that




                                                  2
defendants—who are also parties to this case—do not oppose the motion to dismiss, and the

defendants in Jegley have not yet withdrawn their support for that motion. Accordingly, the Court

finds that Jegley qualifies as a “prior closed case” as that phrase is defined in General Order No.

39.

       Additionally, the Court finds that this matter and Jegley are closely related and that the

assignment of this matter to this Court will result in significant savings of judicial resources.

Jegley involved a Fourteenth Amendment challenge to two provisions of Section 1504(d) of the

Abortion-Inducing Drugs Act, 2015 Arkansas Acts 577 (2015): (1) the “contracted physician

requirement,” which required medication abortion providers to have a signed contract with a

physician with active admitting privileges and gynecological/surgical privileges at a hospital

designated to handle any emergencies associated with the use or ingestion of the abortion-inducing

drug; and (2) the “FPL mandate,” which required medication abortion providers to satisfy the

protocols set forth on the final printed label for an abortion-inducing drug. The FPL mandate issue

was eventually rendered moot, but, on several different occasions, the Court applied the “undue

burden” test from Planned Parenthood of Southeastern Pennsylvania v. Casey, 505 U.S. 833

(1992), and Whole Women’s Health v. Hellerstedt, 136 S. Ct. 2292 (2016), to determine whether

the contracted physician requirement was constitutional.

       While applying the undue burden test, the Court analyzed the voluminous record evidence

to determine the purported benefits of the contracted physician requirement and the burdens

imposed by the same on Arkansas women. Specifically, the Court analyzed the dangerousness of

first and second trimester abortions; the preexisting “continuity-of-care” requirements for private

abortion providers in Arkansas; the actual benefits to the health of Arkansas women created by the

contracted physician requirement; alternative sources of continuity-of-care available to Arkansas




                                                3
women; the personal and professional risk to doctors who associate with abortion providers; the

effect of the contracted physician requirement upon abortion clinics in Arkansas; and the burdens

imposed upon Arkansas women by the contracted physician requirement, including a detailed

description of driving distances for different populations of women living in Arkansas. See Jegley,

Dkt. No. 144. The Court then weighed these benefits and burdens to determine whether the

contracted physician requirement created an “undue burden.”

       In the present matter, plaintiffs challenge three recently enacted statutes: (1) Arkansas Act

493 of 2019 (the “18-Week Ban”); (2) Arkansas Act 619 of 2019 (the “Disability Ban”); and (3)

Arkansas Act 700 of 2019, which codifies the OBGYN requirement. Were it not for the inclusion

of the OBGYN requirement in this lawsuit, the Court might agree with defendants that there are

no common issues of law or fact between this matter and Jegley. The OBGYN requirement,

however, prohibits anyone from providing abortions in Arkansas unless they are “a physician

licensed to practice medicine in the state of Arkansas” who is “board-certified or board-eligible in

obstetrics and gynecology.” 2019 Ark. Acts 700 § 1. A violation of this provision “may result in

the revocation, suspension, or nonrenewal of the professional license of an abortion facility or

physician.” Id. The OBGYN requirement, therefore, is subject to the undue burden test as set

forth in Casey and Hellerstedt. Accordingly, the evidence and issues raised in this case will

substantially overlap with those considered by this Court in Jegley.

       For example, the Court predicts that this case will require a district court to assess the

dangerousness of first and second trimester abortions, the preexisting standards of care governing

abortion providers in Arkansas, the personal and professional risk to doctors who associate with

abortion providers, the financial burden imposed by the OBGYN requirement upon abortion

providers, and the burdens imposed upon Arkansas women by the OBGYN requirement. In




                                                 4
particular, the undue burden test will require any district court to determine whether a “large

fraction” of Arkansas women are burdened by the OBGYN requirement, and this assessment will

require a detailed examination of the population of women in Arkansas, the ability of clinics to

comply with the OBGYN requirement, and the predicted number of women who will be deterred

from an abortion by the OBGYN requirement. The Court has already conducted this exercise once

in Jegley; it is well-placed to do so again in this matter. Indeed, as described by plaintiffs, Dr.

Stephanie Ho and Ms. Lori Williams—both of whom testified in Jegley—are key witnesses in this

case. Notably, defendants’ motion fails to explain how the legal and factual issues raised by the

OBGYN requirement are distinct and unrelated to those raised by the contracted physician

requirement in Jegley. Accordingly, the Court finds that this case and Jegley are closely related

and that Judge Wilson’s transfer of this matter is likely to result in significant savings of judicial

resources.

       II.     Consolidation Under Rule 42

       The Court also concludes that consolidation is warranted here, and therefore declines to

reconsider Judge Wilson’s Order reassigning this case. Under Rule 42(a), a district court may

consolidate actions “[i]f actions before the court involve a common question of law or fact . . . .”

Fed. R. Civ. P. 42(a). Further, “[d]istrict courts enjoy substantial discretion in deciding whether

and to what extent to consolidate cases.” Hall v. Hall, 138 S. Ct. 1118, 1131 (2018) (citing 9A

Wright & Miller, Fed. Prac. & Proc. Civ. § 2383 (3d ed.)). Per General Order No. 39, in the event

a motion to consolidate is granted, the consolidated cases are assigned to the judge with the lower

case number.

       Plaintiffs argued to Judge Wilson that consolidation is warranted because this matter and

Jegley share a common set of factual and legal issues, there are overlapping discovery issues and




                                                  5
witnesses, and consolidation would avoid the risk of inefficient or inconsistent rulings (Dkt. No.

23, at 1). Plaintiffs reiterate these arguments in their response in opposition to defendants’ present

motion (Dkt. No. 28, at 4-7). Plaintiffs submit that, in both cases, the Court must determine

whether abortion regulations unduly burden the constitutionally guaranteed right to access abortion

care by making factual findings as to whether any purported medical or health benefits of a

challenged Act are outweighed by the significant burdens they impose on access to abortion (Id.,

at 5). Plaintiffs assert that the application of the United States Supreme Court’s balancing test in

Hellerstedt to analyze the constitutionality of the contracted physician requirement challenged in

Jegley and the OBGYN requirement challenged here is uniquely similar (Id.). According to

plaintiffs, both cases require the reviewing judge to make factual findings regarding, among other

things, the training and skill necessary to provide abortion care, the ability of abortion providers

to recruit and retain OBGYNs in Arkansas, and the impact on women’s access to care in Arkansas

if the challenged restrictions were to take effect (Id.). Plaintiffs further argue that defendants’

attempts to argue otherwise in their motion is undermined by their motion for expedited discovery

which contains various discovery requests that are substantially similar to certain requests served

in Jegley (Dkt. No. 28, at 5). Plaintiffs also note that defendants’ discovery-related motion

includes requests relating only to the OBGYN requirement (Id., at 7).

       In their present motion, defendants retort that “Jegley does not overlap with this case

beyond the fact that they each present meritless, reflexive challenges to Arkansas laws having

something to do with abortion.” (Dkt. No. 23, at 6). The Court disagrees. As discussed above, the

questions of law and fact raised by the OBGYN requirement overlap with the issues of law and

fact decided by this Court in Jegley. The Eighth Circuit Court of Appeals decision in Enterprise

Bank v. Saettele, 21 F.3d 233 (8th Cir. 1994), which is cited by defendants, is clearly




                                                  6
distinguishable. There, the Eighth Circuit reversed the consolidation of two actions brought by

separate creditors against the same debtors. Id. at 236. In that case, “the only common factual

threat running through the lawsuits was the fact that the [defendants] were defendants in both

cases.” Id. Here, plaintiffs have demonstrated that at least some of the factual evidence in this

case will be similar, if not identical, to the factual evidence presented to the Court in Jegley.

Additionally, many of the parties in this action are also parties in Jegley. Consolidation has been

allowed in similar situations. Horizon Asset Mgmt. Inc. v. H & R Block, Inc., 580 F.3d 755, 768

(8th Cir. 2009) (consolidating direct and derivative securities actions because the actions “involved

common parties, overlapping legal issues, and related factual scenarios . . . .”).

       Accordingly, to the extent Judge Wilson’s Order consolidated this matter under Rule 42

and given the common parties and overlapping legal and factual issues in this case and in Jegley,

the Court declines to reconsider Judge Wilson’s Order. The Court therefore denies defendants’

expedited motion to reconsider ex parte consolidation order (Dkt. No. 22).

       So ordered this 5th day of July 2019.



                                                             _______________________________
                                                             Kristine G. Baker
                                                             United States District Judge




                                                  7
